                                                                    JS-6


                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                          EASTERN DIVISION



ROBERT STEVEN AMAYA,                    No. ED CV 17-00833-DSF (DFM)

         Petitioner,                    JUDGMENT

             v.

RAYMOND MADDEN,

         Respondent.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
      IT IS ADJUDGED that the Petition is denied, and this action dismissed
with prejudice.

       Date: September 4, 2019              ___________________________
                                            Dale S. Fischer
                                            United States District Judge
